 Case: 1:18-cv-00250-RWS Doc. #: 66 Filed: 07/08/20 Page: 1 of 3 PageID #: 303




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

WILLIE WILLIS,                             )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )          Case No. 1:18 CV 250 RWS
                                           )
CAPE GIRARDEAU COUNTY JAIL,                )
et al.,                                    )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      Defendant again moves to dismiss plaintiff’s case because plaintiff did not

sign his answers to interrogatories and comply with the verification requirement of

Fed. R. Civ. P. 33(b)(3) and (5), despite being granted an extension of time to do

so and explicit instructions by the Court. (Doc. 58). Plaintiff has apparently also

failed to provide any documents in response to the request for documents. The

Court has twice denied this motion, the last time because defendant did not attach

her discovery requests and plaintiff’s responses. Defendant has now attached these

documents in support of her current motion.

      The Court has reviewed defendant’s discovery requests and plaintiff’s

responses and, except for the fact that plaintiff did not sign and verify his

interrogatory responses, it appears that plaintiff’s responses are sufficient and do

not support a dismissal of his case. Most of the discovery requests bear no
 Case: 1:18-cv-00250-RWS Doc. #: 66 Filed: 07/08/20 Page: 2 of 3 PageID #: 304




relationship to the facts of this case. They request information regarding plaintiff’s

allegations of “negligence” and ask him about employment and lost wages. This is

not a negligence case. This is an Eighth Amendment case brought by a prisoner

alleging that defendant was deliberately indifferent to his serious medical needs by

refusing to give him prescribed medication while he was incarcerated. As

plaintiff’s prison nurse, defendant already has access to plaintiff’s prison medical

records, and she can request his grievance records from the prison if she so desires.

As for his other medical records, defendant requested that plaintiff complete a

medical release form and there is no allegation that he did not do so, so defendant

has the means to obtain these records if she so desires, although the Court doubts

their relevance to this case. Plaintiff’s past employment records bear no relevance

to his § 1983 Eighth Amendment deliberate indifference case. The Court will not

dismiss plaintiff’s case for failing to produce these documents. Although plaintiff

should have signed and verified his interrogatory responses, his failure to do so is

easily cured by filing a declaration with the Court which is signed and dated by

plaintiff and states that his interrogatory responses are complete and accurate to the

best of his knowledge. Above his signature, plaintiff’s declaration should include

the statement, “I declare under penalty of perjury that the foregoing is true and

correct.” If plaintiff fails to file this declaration, the Court will consider sanctions

against plaintiff.


                                            2
 Case: 1:18-cv-00250-RWS Doc. #: 66 Filed: 07/08/20 Page: 3 of 3 PageID #: 305




       Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion to dismiss case [64] is

denied.

      IT IS FURTHER ORDERED that within 20 days of the date of this Order

plaintiff shall file a declaration with the Court which is signed and dated by

plaintiff and states that his interrogatory responses are complete and accurate to the

best of his knowledge. Above his signature, plaintiff’s declaration should include

the statement, “I declare under penalty of perjury that the foregoing is true and

correct.”




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 8th day of July, 2020.




                                          3
